        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 1 of 63



                                            Exhibit A

             AFFIDAVIT OF SPECIAL AGENT MATTHEW J. McCARTHY

I, Matthew J. McCarthy, being duly sworn, depose and state:

       1.      I am a Special Agent of the United States Department of Homeland Security,

Homeland Security Investigations (“HSI”), currently assigned to the Office of the Special Agent

in Charge, Boston, Massachusetts, and have been employed in that capacity for over 16 years.

From May 2004 to December 2010, I was assigned to the Document and Benefit Fraud Task

Force. From December 2010 until November 2014, I was assigned to the Organized Crime Drug

Enforcement Task Force. Since November 2014, I have been assigned to the Counter-

Proliferation Investigations Group. During my career I have been the affiant on numerous

affidavits in support of both search warrants and criminal complaints in the District of

Massachusetts. I have received specialized training on how to conduct investigations involving

the violation of federal law, most recently, involving the illegal exportation of weapons,

technology, and other controlled commodities and on the federal criminal statutes that regulate

and, in certain instances, prohibit the export of U.S. controlled commodities, including weapons,

weapons systems, military equipment and technology. I am responsible for investigating and

enforcing violations of the Arms Export Control Act, 22 U.S.C. § 2778, as well as the

International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. §§ 1701 et seq., and

relevant regulations. I have participated in several investigations of violations of United States

laws relating to the unlawful export from the United States of goods and technology restricted

for export for reasons of national security and foreign policy.

       2.      As a Special Agent, I am a Federal Law Enforcement Officer within the meaning

of Rule 41(a) of the Federal Rules of Criminal Procedure, that is, a government agent engaged in
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 2 of 63



the enforcement of the criminal laws of the United States and thereby authorized to request the

issuance of federal seizure warrants.

       3.      The information contained in this affidavit is based on witness interviews,

conversations with other agents, the review of records, documents and other evidence obtained

during this investigation, and my personal knowledge and observations, and my training and

experience.

       4.      Because this affidavit is submitted for the limited purpose of establishing

probable cause for the requested seizure warrant, I have not included each and every fact known

to me concerning this investigation. Rather, I have set forth only those facts that I believe are

necessary to establish probable cause to support the warrant requested herein.

                                  PURPOSE OF AFFIDAVIT

       5.      I make this affidavit in support of government’s application for the issuance of a

seizure warrant for the following property (BUT NOT CONTENT):

               a. The domain name www.EKT2.com and related email domain @ekt2.com
                  (collectively, the “Subject Domain”), which is registered with Interserver Inc.
                  (“Interserver”), headquartered at 110 Meadowlands Parkway, Secaucus, New
                  Jersey 07094.

       6.      The government is seeking only to seize the Subject Domain so that the Subject

Domain cannot be used to facilitate export violations. It is not seeking, at this time, to search or

seize any content that may reside on emails or webpages associated with the Subject Domain.

       7.      As set forth below, there is probable cause to believe that the Subject Domain is

subject to seizure and forfeiture pursuant to 19 U.S.C. § 1595a(d), as “property used to facilitate

the exporting or sending of” “[m]erchandise exported or sent from the United States or attempted

to be exported or sent from the United States contrary to law.” Specifically, there is probable

cause to believe that the Subject Domain has been used to facilitate the export of electronic


                                                  2
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 3 of 63



components and devices from the United States contrary to law, including but not limited to

violations of 50 U.S.C. § 1705 (IEEPA – conspiracy and substantive violations of U.S. Embargo

against Syria, Blocking Property of Weapons of Mass Destruction Proliferators and their

Supporters, and Export Administration Regulations) and the Export Administration Regulations

(“EAR”), 15 C.F.R. §§ 730-744, which control the export and re-export of “dual-use items,” that

is, commercial items that also have a military application, to foreign countries.

       8.      This Court has authority to issue the requested seizure warrant pursuant to 19

U.S.C. § 1595a(d), 19 U.S.C. § 1603(a), and Federal Rule of Criminal Procedure 41, which

authorizes seizure warrants, upon probable cause, for property subject to forfeiture for violations

of United States customs laws.

       9.      The procedure by which the government will seize the Subject Domain are

described in Attachment A and below.

                                 TECHNICAL BACKGROUND

       10.     Based on my training and experience and information learned from others, I am

familiar with the following terms:

               a.      Internet Protocol Address: An Internet Protocol address (IP address) is a

unique numeric address used by computers on the Internet. An IP Address is a series of four

numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer

attached to the Internet must be assigned an IP address so that Internet traffic sent from and

directed to that computer may be directed properly from its source to its destination. An IP

address acts much like a home or business street address – it enables computers connected to the

Internet to properly route traffic to each other. The assignment of IP addresses to computers

connected to the Internet is controlled by ISPs.



                                                   3
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 4 of 63



               b.      Domain Name: A domain name is a simple, easy-to-remember way for

humans to identify computers on the Internet, using a series of characters (e.g., letters, numbers,

or other characters) that correspond with a particular IP address. For example, “usdoj.gov” and

“cnn.com” are domain names.

               c.      Domain Name System: The domain name system (“DNS”) is, among

other things, a hierarchical convention for domain names. Domain names are composed of one

or more parts, or “labels,” that are delimited by periods, such as “example.com.” The hierarchy

of domains descends from right to left; each label to the left specifies a subdivision, or

subdomain, of the domain on the right. The right-most label conveys the “top-level” domain.

For example, the domain name “example.com” means that the computer assigned that name is in

the “.com” top-level domain, the “example” second-level domain, and is the web server.

               d.      Domain Name Servers: DNS servers are computers connected to the

Internet that convert, or resolve, domain names into Internet Protocol (“IP”) addresses. For each

top-level domain (such as “.com”), there is a single company, called a “registry,” that determines

which second-level domain resolves to which IP address. For example, the registry for the

“.com” and “.net” top-level domains is VeriSign, Inc., which has its headquarters at 21355

Ridgetop Circle, Dulles, Virginia.

               e.      Registrar & Registrant: Domain names may be purchased through a

registrar, which acts as the intermediary between the registry and the purchasers of the domain

name. The individual or business that purchases, or registers, a domain name is called a

“registrant.” Registrants control the IP address, and thus the computer, to which their domain

name resolves. Thus, a registrant may easily move a domain name to another computer

anywhere in the world. Typically, a registrar will provide a registrant with the ability to change



                                                  4
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 5 of 63



the IP address to which a particular IP address resolves through an online interface. Registrars

typically maintain customer and billing information about the registrants who used their domain

name registration services.

        11.    Web hosting companies, such as Interserver, maintain server computers

connected to the Internet. Their customers use those computers to operate websites on the

Internet.

        12.    Web hosting companies sometimes also provide their customers with email

accounts, and the contents of those accounts are also stored on the web hosting company’s

servers. Often, when a domain name is part of an email address, that email server is hosted by

that said domain server.

        13.    Web sites are often known to the outside world by a domain name, such as

www.uscourts.gov or www.amazon.com. Domain names must be registered to particular

individuals. Sometimes, web hosting companies offer customers the separate service of

registering domain names. When that occurs, web hosting companies typically retain

information related to the domain name, including the date on which the domain was registered,

the domain name itself, contact and billing information for the person or entity who registered

the domain, administrative and technical contacts for the domain, and the method of payment

tendered to secure and register the domain name.

                    STATUTORY AND REGULATORY FRAMEWORK

        14.    Based on information and belief, and in consultation with the Assistant United

States Attorneys working on this matter, I understand the statutory and regulatory framework

applicable to this seizure warrant is as follows:




                                                    5
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 6 of 63



    A. Forfeiture Statutes

        15.     Title 19, United States Code, Section 1595a(d) is a customs statute that sets forth

seizure and forfeiture authority for merchandise exported contrary to law and for property used

to facilitate the illegal exporting or sending of such merchandise. It states:

                Merchandise exported or sent from the United States or attempted
                to be exported or sent from the United States contrary to law, or
                the proceeds or value thereof, and property used to facilitate the
                exporting or sending of such merchandise, the attempted exporting
                or sending of such merchandise, or the receipt, purchase,
                transportation, concealment, or sale of such merchandise prior to
                exportation shall be seized and forfeited to the United States.

        16.     For something to be exported “contrary to law,” courts have noted that there need

only be a violation of any law, and that the statute is not limited to violations of customs laws.

United States v. Any & all Funds on Deposit in Account No. 0139874788, at Regions Bank, held

in the name of Efans Trading Corp., 2015 WL 247391, *6 (S.D.N.Y. 2015) (“Efans Trading

Corp.”). In any event, “at most the question this Court must answer is whether ‘some nexus

between international commerce ... and the law violated’ exists.” Id. (quoting United States v.

Davis, 648 F.3d 84, 90 (2d Cir. 2011)). For forfeiture actions under 19 U.S.C. § 1595a, “the

burden of proof set forth in 19 U.S.C. § 1615 [probable cause] applies.” United States v. Davis,

648 F.3d 84, 96 (2d Cir. 2011).

        17.     Under 19 U.S.C. § 1595a(d), facilitating property is not limited to property to

facilitate the actual export, but rather expressly includes “property used to facilitate the ...

receipt, purchase, transportation, concealment, or sale of such merchandise prior to [illegal]

exportation.” (emphasis added); see also Efans Trading Corp., 2015 WL 247391 at *12

(forfeiting, as facilitating property, a bank account from which funds were transferred to other

bank accounts, which served as a source of funding for the purchase of merchandise exported

contrary to law). In other forfeiture contexts, “[t]o ‘facilitate’ the commission of a crime, the

                                                   6
           Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 7 of 63



property must make the prohibited conduct ‘less difficult or more or less free from obstruction or

hindrance.’” United States v. 434 Main St., Tewksbury, Mass., 961 F. Supp. 2d 298, 317

(D. Mass. 2013) (quoting United States v. Schifferli, 895 F.2d 987, 990 (4th Cir. 1990) (quoting

United States v. 3639–2nd Street N.E., 869 F.2d 1093, 1096 (8th Cir. 1989))).

       18.      In addition to 19 U.S.C. § 1595a(d), which specifically references both seizure

and forfeiture authority, 19 U.S.C. § 1603(a) provides that “[a]ny property which is subject to

forfeiture to the United States for violation of the customs laws … may be seized by the

appropriate officer or person upon process issued in the same manner as provided for a search

warrant under the Federal Rules of Criminal Procedure. This authority is in addition to any

seizure authority otherwise provided by law.”

       19.      This Court has jurisdiction to issue the requested warrant because acts and

omissions in furtherance of the offenses under investigation occurred within Massachusetts. 28

U.S.C. § 1355(b)(1)(A) (a forfeiture action or proceeding may be brought in “the district court

for the district in which any of the acts or omissions giving rise to the forfeiture occurred.”); see

also Fed. R. Crim. P. 41(b)(5)(A).

   B. Export Statutes and Regulations1

             a. United States Sanctions Against Syria

       20.      Pursuant to IEEPA, 50 U.S.C. §§ 1701-1707, beginning in 2004, the President of

the United States issued a series of Executive Orders prohibiting certain transactions with Syria

by U.S. persons or involving U.S. origin goods. These sanctions were imposed as a result of



       1
         On August 13, 2018, the President signed into the law the National Defense
Authorization Act of 2019, which includes provisions on export controls, entitled the Export
Control Reform Act of 2018 (“ECRA”), Pub. L. No. 115-232, tit. 17, subtitle B, 132 Stat. 2208
(2018). In part, ECRA provides permanent statutory authority for the EAR. Because the
conduct described in this affidavit occurred prior to August 2018, ECRA does not apply.
                                                  7
           Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 8 of 63



Syria’s sponsorship of international terrorism, active pursuit of weapons of mass destruction and

missile development, continuing occupation of Lebanon, efforts to de-stabilize Iraq and

undermine the reconstruction efforts of the United States and its allies, and human rights abuses.

       21.      On August 17, 2011, then President Barak Obama signed Executive Order 13582,

which, among other things, prohibits “the direct or indirect exportation, re-exportation, sale, or

supply of any services to Syria to the United States by a U.S. person, wherever located.” To

implement the restrictions on trade contained in the Executive Orders regarding Syria, including

E.O. 13582, the United States Department of the Treasury, through the office of Foreign Assets

Control (“OFAC”), issued the Syrian Sanctions Regulations (“SSR”) (31 C.F.R. Part 542). The

SSR make clear that Executive Order 13582 prohibits any U.S. person or anyone located in the

United States from providing any “services” to “a person in Syria or the Government of Syria.”

See 31 C.F.R. § 542.405(a). OFAC has broadly defined the “services” prohibited under E.O.

13582 to include “legal, accounting, financial, brokering, freight forwarding, transportation,

public relations, or other services.” See 31 C.F.R. § 542.405(d).

             b. Export Administration Regulations

       22.      The EAR, 2 15 C.F.R. §§ 730-744, control the export and re-export of “dual-use

items,” that is, commercial items that also have a military application, to foreign countries. The

EAR defines the items that are subject to Commerce controls as including commodities,

software, and technology. The Department of Commerce (“DOC”) promulgates the EAR and



       2
         Although the Export Administration Act of 1979 (“EAA”), as amended, 50 U.S.C. App.
§§ 2401-2420 (1988), expired on August 20, 2001, Executive Order 13222, 66 Fed. Reg. 44025
(August 17, 2001), which has been extended by successive Presidential Notices, the most recent
being that of August 15, 2017, 82 Fed. Reg. 39005, has continued the EAR in effect under the
IEEPA, 50 U.S.C. §§ 1701-1706. As noted in note 1, ECRA now provides for permanent
statutory authority so there is no longer a need to continue the authority of EAR by Executive
Orders.
                                                 8
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 9 of 63



maintains the Commodity Control List, which specifies the goods and technologies that require

export licenses.

       23.     The EAR places limitations on the export of those goods and technology that the

Secretary of Commerce deems could make a significant contribution to the military potential of

other countries, could prove detrimental to the national security of the United States, or are

contrary to the foreign policy of the United States. EAR controls are based not only on the

nature of the item but also on its destination, end use, and end user.

       24.     Section 734.3 of the EAR provides that, except for certain enumerated categories,

such as items exclusively controlled for export and re-export by the Department of State,

Department of Energy, the Department of Treasury’s Office of Foreign Asset Control, the U.S.

Nuclear Regulatory Commission, or the Patent and Trademark Office, all items made, wholly or

in part, in the United States, wherever located, are subject to the EAR.

       25.     The EAR prohibits any person from exporting or causing the exportation from the

United States of a controlled commodity without having first obtained a validated export license

from the DOC unless an exception applies. Under the EAR, “[n]o person may cause or aid, abet,

counsel, command, induce, procure, or permit the doing of any act prohibited, or the omission of

any act required by the EAA, the EAR, or any other, license or authorization issued thereunder.”

15 C.F.R. § 764.2(b).

       26.     The EAR also prohibits any person from engaging in any conduct that “is

contrary to the EAA, the EAR, or any order, license, or authorization issued thereunder” or

conspiring or acting “in concert with one or more persons in any manner or for any purpose to

bring about or to do any act that constitutes a violation of the EAA, the EAR, or any order,

license or authorization issued thereunder.” 15 C.F.R. §§ 764.2(a), 764.2(d).



                                                  9
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 10 of 63



       27.     The EAR further states that “[n]o person may order, buy, remove, conceal, store,

use, sell, loan, dispose of, transfer, finance, forward, or otherwise service, in whole or in part any

item exported or to be exported from the United States, or that is otherwise subject to the EAR,

with knowledge that a violation of the EAA, the EAR, or any other order, license or

authorization issued thereunder has occurred, is about to occur or is intended to occur in

connection with the item.” 15 C.F.R. § 764.2(e).

       28.     An export is an actual shipment or transmission of items subject to the EAR out

of the United States. 15 C.F.R. § 734.13(a)(1). A re-export is an actual shipment or

transmission of items subject to the EAR from one foreign country to another foreign country.

15 C.F.R. § 734.14(a)(1). A “transshipment” is a term that is used to describe an export that

travels through a second, intermediary country before arriving at its intended, final destination.

Such transshipments are treated as exports to the third country because they were never intended

to stay in the second country. 3

       29.     At a minimum, for all exports (including exports by U.S. mail) of any commodity

valued over $2,500 or for which an export license is required for shipment outside of the United

States, the U.S. seller, manufacturer, exporter, or its shipping agent is required to file Electronic

Export Information (“EEI”) in the Automated Export System (“AES”) with the U.S.

Government. 4 See 15 C.F.R. § 758.1. For each export transaction, pursuant to 15 C.F.R. § 30.6,



       3
         Prior to the 2016 amendments to the EAR, these CFR provisions were contained in 15
C.F.R. § 734.2(b). See 81 Fed. Reg. 35602 (June 3, 2016).
       4
          In addition to the above, an exporter must also file EEI for exports in the following
situations, which based upon the facts currently known do not appear applicable: (1) for any
exports of items subject to the EAR that are destined to Cuba, Iran, North Korea, Sudan or Syria;
(2) for any exports of munitions-related and spacecraft components or radiation-hardened
microelectronics falling within the “600 series” Export Control Classification Number (“ECCN”)
or “9x515” export control, which were previously controlled under the U.S. Munitions List;
                                                  10
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 11 of 63



the following EEI data is required to be filed in AES: (1) the name and address of the U.S. seller,

manufacturer, broker (or ordering party), or exporter who will be receiving the primary benefit,

usually monetary, from the transaction; (2) the date of export; (3) the ultimate consignee/end

user who is located abroad and will actually be receiving the export shipment; (4) the “country of

ultimate destination in which the goods are to be consumed, further processed, stored, or

manufactured;” (5) the method of transportation; (6) the commodity classification number and

commodity description; (7) the quantity of units being exported; (8) the value of the goods being

exported in U.S. dollars, which should be the same as the selling price to the foreign buyer; (9)

the identity and address of any intermediary consignee or authorized shipping agent; and (10) if

applicable, the export license number, and ECCN or U.S. Munitions List category code. 15

C.F.R. § 30.6. Lastly, “[a]ll EEI submitted to AES must be complete, correct, and based on

personal knowledge of the facts stated or on information furnished by the parties to the export

transaction.” 15 C.F.R. § 30.3. Thus, the filer of the EEI – whether it be the U.S. seller,

manufacturer, broker, or exporter or its authorized agent – must ensure that all information

reported to the government is true, accurate, and complete. See 15 C.F.R. § 758.1(f).

       30.     Knowingly providing false or misleading information, or causing such

information to be provided, in connection with the preparation and submission of “export control

documents,” including EEI filings, is a violation of the EAR. 15 C.F.R. § 764.2(g)(1)(ii),

IEEPA, and 18 U.S.C. § 1001; see 15 C.F.R. § 772.1 (EAR defines an “Export control



(3) for any exports under license exception Strategic Trade Authorization; (4) for any exports of
items subject to the EAR that will be transshipped through Canada to a third destination where
the export would require EEI or an export license if shipped directly to the final destination from
the United States; (5) for all items exported under authorization Validated End-User; (6) for all
exports of items subject to the EAR where any parties to the transaction are listed on the DOC’s
Unverified List; and (7) for exports to India involving any items that controlled under any ECCN
for reasons of crime control and regional stability. 15 C.F.R. § 758.1(b).
                                                11
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 12 of 63



document” to include, among other things, “EEI on the Automated Export System (AES)

presented in connection with shipments to any country”). Similarly, concealing information

from the DOC or Department of Homeland Security by failing to file EEI in connection with an

export also violates the EAR and 18 U.S.C. § 1001(a)(1). See 15 C.F.R. § 764.2(g)(1). Further,

the EAR specifically states that “[n]o person may fail or refuse to comply with any reporting or

recordkeeping requirement of the EAR.” See 15 C.F.R. § 762.4(i).

       31.     Additionally, violation of, or conspiring to violate, any regulation within the EAR

is a federal felony punishable by up to twenty years’ imprisonment under the criminal provision

of IEEPA. See 50 U.S.C. § 1705 (“It shall be unlawful for a person to violate, attempt to violate,

conspire to violate, or cause a violation of any license, order, regulation, or prohibition issued

under this chapter... A person who willfully commits, willfully attempts to commit, or willfully

conspires to commit, or aids or abets in the commission of [one of these unlawful acts] ... shall,

upon conviction, be fined not more than $1,000,000, or if a natural person, may be imprisoned

for not more than twenty years, or both.”); Executive Order 13222 (continuing the enforceability

of EAR under IEEPA).

                 PROBABLE CAUSE FOR SEIZURE AND FORFEITURE

A. The Investigation

       32.     This seizure warrant application arises from an investigation into the illegal

export activity of a Waltham, Massachusetts-based company, Top Tech US, and its owners, Anni

Beurklian (“Beurklian”) and Antoine Ajaka (“Ajaka”). The investigation revealed that Top Tech

US exported items in violation of U.S. law to a Syrian-based company Electronic Katranji

Trading (“EKT”) and its general manager Amir Katranji (“Katranji”). On March 21, 2018, a

Grand Jury in Boston returned an indictment against Top Tech US, Beurklian, Ajaka, and



                                                 12
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 13 of 63



Katranji (the “Indictment”). United States v. Ajaka, et al., Crim. No. 18-cr-10069. The

Indictment, which is attached at Exhibit 1, charged the defendants with conspiracy to commit

export violations, in violation of 50 U.S.C. § 1705; conspiracy to defraud the United States, in

violation of 18 U.S.C. § 371; the illegal provision of services to Syria, in violation of 50 U.S.C.

§ 1705; smuggling, in violation of 18 U.S.C. § 554; conspiracy to obstruct justice, in violation of

18 U.S.C. § 371; obstruction of justice, in violation of 18 U.S.C. § 1519; and mail fraud, in

violation of 18 U.S.C. § 1341.

       33.     Ajaka’s and Beurklian’s business, Top Tech US, was based out of their residence,

10 Juniper Hill Rd., Waltham Massachusetts. The investigation determined that Katranji, on

behalf of EKT, would contact Ajaka and Beurklian in the United States and request that they

purchase electronic devices and computer equipment. Ajaka and Beurklian would then order the

goods from U.S.-based companies, representing that the goods were for Top Tech US. The U.S.-

based companies would then ship the goods to Top Tech US in Massachusetts. Pursuant to

instructions Katranji provided, Beurklian would then, contrary to law, export these items from

Massachusetts to various entities around the world, misidentifying the purchaser or end user and

falsely understating the value of the goods, thus avoiding the triggering of reporting and/or

licensing obligations for exports under U.S. customs laws.

       34.     As set forth in the Indictment, there is probable cause to believe that Top Tech

US, its agents Ajaka and Beurklian, Katranji, and EKT have violated federal laws governing

exports, including, but not limited to, supplying U.S. origin goods to EKT using Top Tech US.

As detailed in the Indictment,




                                                 13
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 14 of 63



               a. Ajaka and Beurklian violated Executive Order 13852 and 31 C.F.R. § 542.405

                  by providing services and U.S. origin goods to persons and entities located in

                  Syria in violation of 50 U.S.C. § 1705;

               b. Ajaka and Beurklian, Katranji, and EKT conspired to violate the EAR, 15

                  C.F.R. §§ 730-774, by acting to evade and defeat certain export regulatory

                  controls, including among other things, procuring and shipping U.S. origin

                  items for companies and individuals listed on the DOC’s Entity List and

                  intentionally undervaluing and disguising U.S. origin commodities being

                  exported for the purpose of evading the mandatory filing requirement of EEI

                  to the U.S. government in violation of 50 U.S.C. § 1705; and

               c. Ajaka, Beurklian, Top Tech, Katranji, and EKT conspired to defraud the U.S.

                  Government about Top Tech’s export and brokering activities by lying to U.S.

                  Customs and Border Protection regarding outgoing shipments that were

                  detained prior to leaving the U.S. border in violation of 50 U.S.C. § 1705 and

                  18 U.S.C. §§ 371 and 1001(a).

       35.     Currently, Katranji, Beurklian and Ajaka are all fugitives, and believed to be

outside of the United States, namely in Syria and/or Lebanon. Beurklian and Ajaka fled the

United States while engaged in plea negotiations with the government. They could not be

located, have not been arrested, and have never appeared in the pending criminal case.

B. EKT and the Subject Domain

       36.     The Subject Domain was used to facilitate exports in violation of U.S. law,

including several charged in the Indictment.




                                                14
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 15 of 63



       37.     Since June 8, 2007, EKT has been on the DOC’s Entity List because the U.S.

Government had determined that EKT was involved in “the acquisition or attempted acquisition

of electronic components and devices capable of being used in the construction of Improvised

Electronic Devices (‘IEDs’)” that may be used against Coalition Forces in Iraq and Afghanistan.

The U.S. Government further concluded that EKT’s activities created a risk of diversion of U.S.

commodities for terrorism, weapon proliferation, and activities contrary the U.S. national

security and foreign policy interest. See 73 Fed. Reg. 54499; 74 Fed. Reg. 54499; see also 15

C.F.R. § 744, Supplement No. 4 (DOC’s Entity List).

       38.     Accordingly, since 2007, U.S. laws have prohibited exports to EKT, its aliases,

and Mohammed Katranji (Katranji’s father and business associate) unless the exporter/shipper

first obtained a license from DOC. No export licenses have been granted to export any U.S.

origin goods to EKT and Mohammed Katranji since 2007. 5

       39.     A detailed history of EKT and its subsidiaries was found on the EKT website, at

the Subject Domain, at http://www.ekt2.com/about-us/ekt-history. It states EKT was founded by

Mohamad Katranji and began using the trade name EKT in 1989. EKT is managed by Mohamad

Katranji’s sons, including Amir Katranji. The website further states that in “1998 EKT built … a

factory in Hama City – Syria under the name of Katranji for Electronic Industry” and in 2000,

they opened a “bigger showroom located in … Beirut – Lebanon.” Between 2002 and 2014,



       5
         In July of 2018, OFAC designated EKT, Katranji, Beurklian and Ajaka as Weapons of
Mass Destruction Proliferators pursuant to Executive Order 13382, entitled Blocking Property of
Weapons of Mass Destruction Proliferators and Their Supporters. Accordingly, it is now illegal
for any U.S. person to do business with them and their property located in the United States has
been blocked. These designations and sanctions were imposed against EKT, Katranji, Beurklian,
and Ajaka in coordination with similar actions by the French Government based upon evidence
that EKT was involved in the development of chemical weapons used by the Syrian
Government.

                                               15
          Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 16 of 63



several new branches of EKT were opened including Katranji Electronics and Electronic System

Group in Syria, NKTronics (SmartPegasus) in Lebanon, and Al Amir Electronics in Egypt. The

website also contains a link chart showing that all of these companies are connected to “EKT

Syria.” 6

          40.   EKT also represented on its website that EKT has established numerous

subsidiary companies, all of which use the email domain @ekt2.com. For example, EKT’s

website indicates that EKT Katranji Bros is located in Lebanon with an email address of

sales@ekt2.com and Katranji for Electronic Industries is located in Syria and the email address

for its factory for Printed Circuit Board and Electronic Assembly is ameed@ekt2.com.

          41.   In April 2017, an HSI agent with whom I work conducted a “ping” to the Subject

Domain which revealed an IP Address. Using a reverse domain search, the agent learned that the

Subject Domain is hosted by Interserver. Interserver is headquartered in the United States. I

have been advised by that agent that Interserver provides website hosting services, via their

virtual servers and can host the email accounts associated with an internet domain name. On

May 6, 2020, I confirmed that the Subject Domain is still hosted by Interserver in the United

States.

          42.   On May 18, 2017, a search warrant for content was executed on Interserver

related to the Subject Domain. Based on the execution and my review of the search warrant

return, I determined that EKT’s managers and employees, including Katranji, have sent emails

using the email domain @ekt2.com. Furthermore, based upon my review of the search warrant




          6
        The format of the website has since changed, removing the history of the company;
however, screenshots of this information were taken in 2016 and 2017.
                                                16
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 17 of 63



returns, I determined that the Subject Domain server hosted by Interserver is the host for email

addresses that use the email domain @ekt2.com.

       43.     Katranji often used the email address amir@ekt2.com, which, based upon my

review of the Interserver search warrant returns, I have determined is associated with EKT and

the Subject Domain. Further, numerous Katranji emails contain a signature line that reveal that

his business address is located in Syria. For example, I reviewed an email dated November 11,

2014, in which Katranji used a signature line that indicated that he was affiliated with

“Electronic Systems Group, Nasr St., Damascus, Syria.” On an email dated December 23, 2014,

Amir’s signature line read “Eng. Amir Katranji, Katranji for Electric Industries, Lahlah Building,

Industrial Zone, Hama, Syria.” I reviewed an email dated February 25, 2017 from

amir@ekt2.com that stated, “these are for our Syrian branch.” Additionally, a telephone roster

was found showing Katranji as the “GM” of EKT associated with the website www.ekt2.com,

the Subject Domain. Emails dating up until the May 2017 issuance of the search warrant,

continually show that Katranji uses his Subject Domain email address (amir@ekt2.com) to

conduct EKT’s business.

C. Use of the Subject Domain to Facilitate Export Violations

       44.     Probable cause exists to believe that Katranji and EKT have used the Subject

Domain to facilitate violations of U.S. export laws, and conspiracy to violate export U.S. law,

including 50 U.S.C. § 1705, the IEEPA, specifically conspiracy and substantive violations of the

United States Embargo against Syria and EAR; 50 U.S.C. § 1705 (IEEPA – Blocking Property of

Weapons of Mass Destruction Proliferators and their Supporters, in violation of Executive Order

(E.O.) 13382; and the EAR, 15 C.F.R. §§ 730-774, by acting to evade and defeat certain export

regulatory controls, including among other things, procuring and shipping U.S. origin items for



                                                17
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 18 of 63



companies and individuals listed on the DOC’s Entity List and intentionally undervaluing and

disguising U.S. origin commodities being exported for the purpose of evading the mandatory

filing requirement of EEI to the U.S. government in violation of 50 U.S.C. § 1705.

       45.     Throughout this investigation, there have been numerous instances in which

emails using the Subject Domain (or forwarded emails from the Subject Domain) were used to

contact Beurklian and Ajaka in relation to the ongoing conspiracy to violate U.S. laws set forth

in the Indictment. Katranji also forwarded emails from email addresses using the Subject

Domain to his Google email account and copied his Google email address on emails he sent

using his ekt2.com account.

       46.     For instance, on May 30, 2014 and June 5, 2014, Katranji forwarded emails to

Beurklian, in Waltham, Massachusetts, with an order for electronic switches and modules that

identified the purchaser as “Eng. Mohammed Katranji, General Manager, Katranji Electronics,

Damascus - Syria.” These emails originated from Mohammed Katranji using an email

associated with the Subject Domain, ektsy@ekt2.com. The emails were forwarded by

Mohammed Katranji to Amir Katranji, at another email address associated with the Subject

Domain, amir@ekt2.com. Finally, these emails were then forwarded to Beurklian from

Katranji’s Gmail address, amir.katra@gmail.com. This email thread also identified EKT’s

website as www.ekt2.com, the Subject Domain.

       47.     The above emails, using the Subject Domain, contained an order for 15 RCM

Modules and 62 MTG126D Toggle switches. As shown in the emails, the purchaser of the

modules and switches was Mohammed Katranji and EKT. As noted above, both EKT and

Mohammed Katranji were designated on the DOC’s Entity List in 2007. As a result of this

designation, no U.S. origin goods could be exported to EKT or Mohammad Katranji without first



                                                18
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 19 of 63



obtaining an export license from the DOC and any license application would likely be denied.

See 15 C.F.R. Part 744, Supplement No. 4 (Entity List designation for EKT and Mohammad

Katranji indicates that there was a “Presumption of denial”).

       48.     Nevertheless, Beurklian fulfilled the orders. She avoided obtaining a license to

export to EKT by indicating, falsely, that the purchaser of the modules was E-Move FZ CO, and

shipping the modules to Dubai. Dubai is a known transshipment point. She shipped the switches

to Polo Trading in Lebanon, a company Katranji founded in 2013 and used as a shell company

for EKT.

       49.     As such, the shipments violated the EAR, 15 C.F.R. §§ 730-774, including

procuring and shipping U.S. origin items for companies and individuals listed on the DOC’s

Entity List and intentionally undervaluing and disguising U.S. origin commodities being

exported for the purpose of evading the mandatory filing requirement of EEI to the U.S.

government in violation of 50 U.S.C. § 1705.

       50.     Another example took place or about June 9, 2016. Katranji had had previously

tasked Beurklian with the purchase and export of 3D printers and computer equipment. In

connection with this export, on or about June 8, 2016, Katranji advised Beurklian via WhatsApp

that they needed to change the name of the end user on the shipping paperwork to “Amirco

Electronics” because the previous listed end user had problems in Egypt, and EKT needed to

switch the name. At this same time, Beurklian received an email from Sana Katranji using the

email sana@ekt2.com. In this email, Sana stated, “Concerning this printer, its urgent to change

the consignee to AMIRCO ELECTRONICS.” After this email, Beurklian changed the name of

the end user, concealing the actual end user’s true identity in violation of U.S. export laws. The

address listed for the ultimate consignee on this shipment is the same address for Al Amir



                                                19
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 20 of 63



Electronics, which EKT identified as a branch of EKT on its website. Both Amirco and Al Amir

are known to be owned and operated by EKT.

       51.      In addition, in connection with this export, Beurklian also prepared shipping

paperwork that falsely stated the value of the goods being shipped. This false paperwork was

provided to the freight forwarder. Top Tech US would often use freight forwarding services to

facilitate their exports. Freight forwarders are companies that are routinely used by businesses

and individuals to facilitate shipment of goods, due to their access to various freight and/or cargo

shipping options and logistics. These freight forwarders are also mandated to file EEI’s for any

shipment over $2,500 in value and to conduct due diligence on the ultimate consignee for the

shipments. Hence, if a freight forwarder is told the contents of a shipment are under $2,500 in

value and not going to any country and/or person who would need a license, they would not file

an EEI or need to submit for a license to export. As a result, Top Tech US’s freight forwarder

failed to file any EEI for this export with the U.S. government as required for the shipment of

goods valued in excess of $2,500.

       52.     Thus, the export of the 3D printers and computer equipment was contrary to law.

There is probable cause to believe that the printers and equipment were destined for EKT, and no

U.S. origin goods could be exported to EKT without first obtaining an export license from the

Department of Commerce. In addition, the shipment violated the EAR, 15 C.F.R. §§ 730-774,

by failing to follow export regulatory controls.

       53.     As set forth in the above examples, in connection with these exports, there is

probable cause to believe that the Subject Domain was used “to facilitate the exporting or

sending of such merchandise, the attempted exporting or sending of such merchandise, or the

receipt, purchase, transportation, concealment, or sale of such merchandise prior to exportation,”



                                                   20
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 21 of 63



and thus that the Subject Domain is subject to seizure and forfeiture. See 19 U.S.C. § 1595a(d);

19 U.S.C. § 1603(a); 19 U.S.C. § 1615.

                        SEIZURE AND FORFEITURE PROCEDURE

       54.     As detailed in Attachment A, upon execution of the seizure warrant, the registry

for the “.com” top-level domain, VeriSign, Inc., 12061 Bluemont Way, Reston, VA 20190 (the

“Subject Registry”), shall be directed to restrain and lock the Subject Domain pending transfer of

all right, title, and interest in the Subject Domain to the United States upon completion of

forfeiture proceedings, to ensure that changes to the Subject Domain cannot be made absent

court order or, if forfeited to the United States, without prior consultation with the HSI.

       55.     In addition, upon seizure of the Subject Domain by HSI, VeriSign will be directed

to point the Subject Domain to a particular IP address, which will display a web page notifying

users that the Subject Domain has been seized. VeriSign also maintains certain records relating

to the owner of each domain name for which it is the top-level registry (the “Domain Name

Records”), including the Subject Domain. Certain of these records are available to the public

through a·“Whois” lookup through a web browser, among other means. At the time the Subject

Domain is seized, VeriSign will be directed to change the “Technical Contact” and

“Administrative Contact” fields of the Domain Name Records for the Subject Domain to contact

information relating to HSI to reflect the fact that the Subject Domain has been seized; and to

change the name server fields of the Domain Name Records to effect the forgoing changes. All

other fields will be changed so that they do not reflect any individual or entity.

       56.     Upon completion of forfeiture proceedings, all Domain Name Records for the

Subject Domain maintained by VeriSign will be changed to reflect the transfer of ownership to

the U.S. government.



                                                 21
       Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 22 of 63



                                         CONCLUSION

       57.     Based on the information contained in this affidavit there is probable cause to

believe that the Subject Domain, www.ekt2.com and related email domain @ekt2.com, is

property that has been used, or was intended to be used to commit or facilitate violations of 50

U.S.C. § 1705 (IEEPA – conspiracy and substantive violations of U.S. Embargo against Syria,

Blocking Property of Weapons of Mass Destruction Proliferators and their Supporters, and the

EAR, 15 C.F.R. §§ 730-744. Accordingly, the Subject Domain is subject to seizure and

forfeiture pursuant to 19 U.S.C. § 1595a(d) and seizure pursuant to 19 U.S.C. § 1603(a) and

Federal Rule of Criminal Procedure 41.

                                               V0DWWKHZ-0F&DUWK\
                                             __________________________
                                             MATTHEW J. MCCARTHY
                                             Special Agent, HSI



       Sworn to me and subscribed before me this 12th day of May, 2020 at ___ P.M.

        Notice is hereby provided that, pursuant to Federal Rule of Criminal Procedure 4.1, the
affiant was sworn and the contents of this affidavit subscribed to by telephone on the date and
time indicated above and on the seizure warrant issued by the Court.



                                              _____________________________
                                              0DULDQQH%%RZOHU
                                              UNITED STATES MAGISTRATE JUDGE




                                                22
            Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 23 of 63



                                           ATTACHMENT A

                                          Property to Be Seized


            This warrant applies to information associated with www.ekt2.com, including but not

     limited to the associated email domain @ekt2.com, that is stored at premises owned, maintained,

     controlled, or operated by Interserver Incorporated, a company headquartered at 110

     Meadowlands Parkway, Secaucus, New Jersey 07094. This warrant does not apply to content.


I.   Seizure Procedure

           A. The seizure warrant will be presented in person or transmitted via facsimile or email to
              personnel of the domain name registry listed in Section II (“Subject Registry”) and the
              domain name registrars based in the United States listed in Section III (“Subject
              Registrars”). The Subject Registry will be directed, for the domain names listed in
              Section IV (“Subject Domain Names”) for which it serves as the top-level domain
              registry, to make any changes necessary to restrain and lock the domain name pending
              transfer of all rights, title, and interest in the Subject Domain Name to the United
              States upon completion of forfeiture proceedings.

           B. Upon seizure of the Subject Domain Names, the Subject Registry shall point the
              Subject Domain Names to the IPR Center’s Domain ns1.seizedservers.com (IP address
              66.212.148.117) and ns2.seizedservers.com (IP address 66.212.148.118), at which the
              Government will display a web page with the following notice:

                   This domain name has been seized by ICE - Homeland Security Investigations
            pursuant to a seizure warrant issued by the United States District Court for the District of
            Massachusetts for its facilitation of illegal exports from the United States in violation 19
            U.S.C. § 1595a(d) and 50 U.S.C. § 1705.

                    19 U.S.C. § 1595a(d), - property used to facilitate the exporting or sending of
            [m]erchandise exported or sent from the United States or attempted to be exported or
            sent from the United States contrary to law.

                   50 U.S.C. § 1705 - International Emergency Economic Powers Act – conspiracy
            and substantive violations of U.S. Embargo against Syria, Blocking Property of Weapons
            of Mass Destruction Proliferators and their Supporters, and Export Administration
            Regulations.

           C. Upon seizure of the Subject Domain Names, the Subject Registry will take all steps
              necessary to restrain and lock the domain at the registry level to ensure that changes to
              the subject domain names cannot be made absent a court order or, if forfeited to the

                                                     23
        Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 24 of 63



          United States government, without prior consultation with United States Immigration
          and Customs Enforcement. All name server fields will be changed to reflect: All name
          server fields will be changed to reflect “ns1.[Subject Domain Name]” and
          “ns2.[Subject Domain Name]” i.e:

                      a. “ns1.ekt2.com” and/or “ns2.ekt2.com”



       D. Upon seizure of the Subject Domain Names, the Subject Registrars based in the
          United States shall contact the registrant of the Subject Domain Name and provide
          them notice of the seizure along with the following contact information:

                      (a)    Name:          Homeland Security Investigations
                             National Intellectual Property Rights Coordination Center
                      (b)    Address:       2451 Crystal Drive, Suite 200
                                            Arlington, VA 20598-5105
                             Country:       USA
                      (c)    Telephone: 1-866-IPR-2060 (477-2060)
                      (d)    Email:         IPRCenter@dhs.gov
                      (e)    Fax:           703-603-3872



II.    Subject Registry

       VeriSign, Inc.
       12061 Bluemont Way
       Reston, VA 20190

III.   Subject Registrars based in the U.S.

       Interserver Inc.
       110 Meadowlands Parkway
       Secaucus, New Jersey 07094.

IV.     Subject Domain Name

            a. www.ekt2.com and related email domain/service




                                              24
Case 1:20-mj-02350-MBB Document 3-1 Filed 05/12/20 Page 25 of 63




                      EXHIBIT ONE




                               25
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page126
                                                            of of
                                                               3063
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page227
                                                            of of
                                                               3063
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page328
                                                            of of
                                                               3063
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page429
                                                            of of
                                                               3063
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page530
                                                            of of
                                                               3063
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page631
                                                            of of
                                                               3063
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page732
                                                            of of
                                                               3063
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page833
                                                            of of
                                                               3063
  Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB    Document3-1
                                   1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page934
                                                            of of
                                                               3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1035ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1136ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1237ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1338ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1439ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1540ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1641ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1742ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1843ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page1944ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2045ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2146ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2247ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2348ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2449ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2550ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2651ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2752ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2853ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page2954ofof3063
 Case1:20-mj-02350-MBB
Case   1:18-cr-10069-LTS Document
                         Document 3-1
                                  1 Filed
                                      Filed03/21/18
                                            05/12/20 Page
                                                      Page3055ofof3063
 Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB   Document3-1
                                  1-1 Filed
                                      Filed05/12/20
                                            03/21/18 Page
                                                     Page56
                                                          1 of
                                                             of863
 Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB   Document3-1
                                  1-1 Filed
                                      Filed05/12/20
                                            03/21/18 Page
                                                     Page57
                                                          2 of
                                                             of863
 Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB   Document3-1
                                  1-1 Filed
                                      Filed05/12/20
                                            03/21/18 Page
                                                     Page58
                                                          3 of
                                                             of863
 Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB   Document3-1
                                  1-1 Filed
                                      Filed05/12/20
                                            03/21/18 Page
                                                     Page59
                                                          4 of
                                                             of863
 Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB   Document3-1
                                  1-1 Filed
                                      Filed05/12/20
                                            03/21/18 Page
                                                     Page60
                                                          5 of
                                                             of863
 Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB   Document3-1
                                  1-1 Filed
                                      Filed05/12/20
                                            03/21/18 Page
                                                     Page61
                                                          6 of
                                                             of863
 Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB   Document3-1
                                  1-1 Filed
                                      Filed05/12/20
                                            03/21/18 Page
                                                     Page62
                                                          7 of
                                                             of863
 Case
Case   1:18-cr-10069-LTS Document
     1:20-mj-02350-MBB   Document3-1
                                  1-1 Filed
                                      Filed05/12/20
                                            03/21/18 Page
                                                     Page63
                                                          8 of
                                                             of863
